 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    CARL JOHNSON,                              Case No. CV 18-8111 SVW(JC)
12                       Plaintiff,
                                                 JUDGMENT
13                  v.
14    A. JOHNSON,
15
                         Defendant.
16
17
           In accordance with the Order Dismissing Action without Prejudice,
18
     IT IS ADJUDGED that this action is dismissed without prejudice.
19
           IT IS SO ADJUDGED.
20
21
     DATED: October 23, 2018
22
23
24
                                      _______________________________________
25
                                      HONORABLE STEPHEN V. WILSON
26                                    UNITED STATES DISTRICT JUDGE
27
28
